Citation Nr: 0902528	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-35 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for left knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to 
November 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In March 2008, the Board remanded this matter to the RO for 
proper VCAA notice and a VA examination.  After accomplishing 
the requested action to the extent possible, the RO continued 
the denial of the claim (as reflected in the October 2008 
supplemental statement of the case (SSOC)) and returned this 
matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent medical evidence of record for the 
veteran's service-connected left knee disability caused 
patellofemoral instability as well as limitation of motion on 
flexion to 120 degrees, at worse; the veteran does not have 
moderate lateral instability or subluxation; limitation of 
motion on extension; or painful motion.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for service-connected left knee patellofemoral syndrome have 
not been met or approximated.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).  Vazquez-Flores at 43-44. 

In this case, the veteran was provided some of the pertinent 
information in the January 2004 VCAA notice.  The letter 
notified the veteran that he may submit evidence that his 
left knee patellofemoral syndrome has increased in severity 
and that the evidence may be from medical or treatment 
reports and statements from individuals with personal 
knowledge in what manner the disability had become worse.  It 
informed the veteran of his and VA's respective duties for 
obtaining evidence.  

A May 2008 notice letter informed the veteran of the criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and that he should provide evidence demonstrating 
the effect the worsening of his service-connected disability 
has on his employment and daily life.  However, this portion 
of the duty to notify was satisfied subsequent to the initial 
AOJ decision.  The Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of the notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
the supplemental statement of the case issued in October 2008 
after the notice was provided.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or an SSOC, is sufficient to cure a timing 
defect).  For the reasons stated above, it is not prejudicial 
to the veteran for the Board to proceed to decide this appeal 
as the timing error did not affect the essential fairness of 
the adjudication.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim.  The veteran was 
provided with two VA examinations of the joints in July 2004 
and July 2008 in connection with his claim.  These reports 
are associated with the record and have been considered in 
adjudicating this claim.  Private medical records pertaining 
to the veteran's left knee have been obtained.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Merits of the Claim for Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In a January 1997 rating decision, service connection was 
granted for patellofemoral syndrome of the left knee and a 
noncompensable rating was assigned effective November 1995.  
In a March 2000 rating decision, an increased rating of 10 
percent was granted effective November 1999 under Diagnostic 
Code 5257.  

In December 2003, the current claim for an increased rating 
was received.  In an August 2004 rating decision, the RO 
denied an increased rating and indicated that the veteran was 
receiving a 10 percent rating under Diagnostic Code 5257-
5003.  Under Diagnostic Code 5003, degenerative arthritis, 
when established by x-ray findings, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
The veteran does not have arthritis of the left knee.  

Diagnostic Code 5260 provides for a non-compensable 
evaluation where flexion is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a non-compensable rating is 
warranted where extension is limited to 5 degrees; a 10 
percent evaluation requires extension limited to 10 degrees; 
a 20 percent evaluation requires extension limited to 15 
degrees; a 30 percent evaluation requires extension limited 
to 20 degrees; a 40 percent evaluation requires extension 
limited to 30 degrees; and a 50 percent evaluation requires 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability. 3 8 C.F.R. § 4.71a, Diagnostic Code 
5257.  The words "slight," "moderate" and "severe" are 
not defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "moderate" or "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.

In a precedent opinion, VA's General Counsel (GC) concluded 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97.  GC has held that if a 
musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59 VAOPGCPREC 9-
98.  The Board notes that 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not specify that a separate rating may only be assigned 
when there is arthritis and limitation of motion and/or 
painful motion.  Therefore, consideration must be given to 
whether separate ratings are warranted to reflect disability 
manifested by instability and subluxation as well as 
disability manifested by limitation of motion and/or painful 
motion or limitation of motion and/or painful motion on its 
own.  

The veteran asserted in his substantive appeal dated in 
November 2005 that when his knee is under a state of stress 
or fatigue, such as after running or standing for long 
periods of time, he experiences difficulty in flexing, 
weakness and instability and it is common for his knee to 
give out completely after extended or strenuous activity, 
which he engages in often due to his job as a police officer.  

The veteran underwent a VA examination in July 2004.  The 
veteran reported that his main complaint was that his left 
kneecap was chronically tender to touch.  When he walks, his 
knee tends to pop intermittently and if undertakes weight 
bearing activities for more than two hours at a time, his 
knee will begin to feel weak and unstable.  He also noticed 
weakness when he runs to any degree.  In addition, when he 
runs he feels unstable with pain at a level of nine out of 
ten in intensity that will last about one half to one hour 
after rest and applying ice.  The veteran also reported that 
his legs would feel unstable when going downstairs and his 
knee tended to give out unpredictably on stairs.  

The examiner observed that the veteran's left knee had no 
objective evidence of patellar tenderness or intra-articular 
fluid.  The tibial tubercle was slightly tender but not 
swollen.  The veteran had minimal crepitus and active and 
passive flexion.  The joint appeared to be stable with intact 
ligament function.  The veteran was able to flex his left 
knee from zero to 120 degrees without painful discomfort.  
The examiner noted that active and passive range of motion 
was not affected by repetition and there was no evidence of 
limitation due to weakness, fatigue, incoordination or flare-
up.  The x-ray of the veteran's left knee revealed 
fragmentation of the tibial tubercle, which was well 
corticated and likely represented a normal variant.  There 
was a lucent area seen only on the lateral projection with a 
denser punctuate area in the centre.

A June 2006 private medical report noted that the veteran had 
numerous incidents where his left knee had been painful and 
swollen over time starting about ten years ago with the 
diagnosis of patellar instability.  Examination of the 
veteran revealed a fair amount of patellar instability with 
some medial joint margin tenderness and mild positive 
McMurray's test.  X-rays were normal.

The veteran underwent another VA examination in July 2008.  
The veteran had daily pain depending on the type and level of 
activity.  The pain is provoked by kneeling, running or 
walking for one block, standing for 30 minutes or climbing 
down steps in the amount of two or three steps.  When pain 
occurs in the knee on average it is a 6 out of 10 in 
intensity.  In addition, the pain on running or walking for 
one block is usually accompanied by swelling.  The veteran 
was able to squat but it was painful.  The veteran noted that 
his knee does not lock, but it has given out on an infrequent 
basis.  The examiner observed that the veteran did not walk 
with a limp and he used a brace.  He had a noticeable 
sensation of popping in the knee with weight bearing.  There 
was no sign of swelling or inflammation.  There was no intra-
articular fluid or local tenderness.  The knee joint was 
stable with intact ligament function.  The veteran was able 
to flex from zero to 128 degrees without functional 
limitation or pain at 128 degrees.  There was mild 
crepitation on passive flexion.  The range of motion during 
passive, active and three repetitive motions were the same.  
There was no additional functional impairment due to pain, 
weakness, fatigability, incoordination, or flare-ups.  The 
veteran did not use any assistive devices.  Gait and station 
appeared to be normal.

Pursuant to the foregoing evidence, an increased rating is 
not warranted under Diagnostic Code 5257, as the evidentiary 
picture most closely approximates a slight level of 
instability.  There has never been subluxation.  The VA 
examiner in July 2004 and July 2008 observed that the veteran 
did not have instability of the left knee and his ligaments 
were stable.  The objective medical evidence shows that the 
veteran had noticeable sensation of popping in the knee with 
weight bearing during the July 2008 VA examination.  The 
veteran's private physician noted in June 2006 that the 
veteran's left knee had a fair amount of patellar instability 
with some mild tenderness of the medial joint margin and a 
mild positive McMurray's test.  Although the record shows 
that the veteran suffers patellar instability and noticeable 
popping in the knee, the evidence does not show that his 
disability is moderate so as to justify the higher 20 percent 
rating.  The VA examinations did not show any lateral 
stability or subluxation.  While the veteran has some 
patellar instability, his ligaments are stable and intact, he 
has a normal gait, and he is able to carry on most normal 
activities.  Thus, overall, any current instability is mild.  

The Board has considered the applicability of other 
diagnostic codes.  

The veteran has limited motion of the left knee on flexion.  
His motion is limited to 128 degrees.  His extension is full.  
Thus, the criteria for compensable ratings under either 
Diagnostic Code 5260 or 5261 are not met.  In fact, the 
criteria for a noncompensable rating under either code was 
not met as the veteran fully extends his left knee and flexes 
well beyond 60 degrees as he is able to flex to 120 degrees 
or more.  Further, the VA examination reports specifically 
showed that even considering DeLuca, he did not exhibit 
painful motion nor weakness, fatigability, incoordination, or 
flare-ups.  Also, repetition did not affect the joint.  The 
veteran does not exhibit the functional equivalent of 
limitation of motion to 45 degrees on flexion or to 10 
degrees on extension or painful motion in either direction so 
as to warrant a compensable rating based on limited or 
painful motion.  

As such, the veteran's left knee disability does not warrant 
a compensable rating based on limited or painful motion.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent.  

In denying the claim for a higher rating, the Board also 
has considered whether the veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected left knee disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
veteran's left knee disability with the established criteria 
found in the rating schedule for left knee disability shows 
that the rating criteria reasonably describes the veteran's 
disability level and symptomatology; as discussed above, the 
rating criteria considers instability as well as limitation 
of motion.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that the disability itself markedly 
impacted his ability to perform his job.  The veteran is 
employed.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

Entitlement to an increased rating for left knee 
patellofemoral syndrome is denied.



____________________________________________
J. CONOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


